DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
	a) On page 1, in line 26, “untity” appears to be misspelling of a word.  Perhaps it was intended to read, “unity”, or “unify” or even “unifying”?
	b) On page 2, the description in lines 8-10 does not make sense.  It reads, in part, “...which can solve the problems that limitation of current manual data labeling influences the precision of model training in a later period”.  
	c) On page 3, starting at line 20, the acquisition formula of the three-dimensional position information of the TIP bone point of each finger is exactly the same as the acquisition formula of the three-dimensional position information of the DIP bone point of each finger, starting at line 23.  This is an apparent error, as the two formula should not be the same.  Additionally, in line 26, “d2” in the equation “d1+d2=b” is not utilized in either formula.  Further, neither d1 nor d2 is explained.  These problems also exist on pages 6 and 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 6, the formula for the acquisition of the three-dimensional position of the DIP bone point is a duplicate of the previously recited formula for the TIP bone point.  This is confusing, because the TIP bone point and the DIP bone point are two different points, and should not have the same formula.  Additionally, the variables d1 and d2 are not defined.  Further, variable d2 is not utilized in either formula.  Claim 17 has the same problems.
	b) In claim 9, in line 4, “projecting on a corresponding depth image...” is not clear because it is not stated what is projected on the corresponding depth image.  Claim 19 has the same problem.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6 and 17 recite formulae for the three-dimensional position information of the DIP bone point of each finger.  The formula is a duplicate of the previously recited formula for the three-dimensional position information of the TIP bone point in each claim.  The specification does not clarify the issue as the DIP formula in the specification, on pages 3, 6 and 11, mirrors that of claims 6 and 17.  It appears, that the specification lacks the correct formula for the three-dimensional position information of the DIP bone point.  Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed.   

Allowable Subject Matter
Claims 1-5, 7-9, 11-16, 18 and 20 are allowed.
Claims 10 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 are not indicated as containing allowable subject matter in view of the rejection made under 35 U.S.C. § 112(a).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20220075453 to Huang teaches an AR scenario based gesture interaction method which utilizes an RGB image, a depth camera and corresponding IMU data, and employs 6DOF posture information. 
	U.S. Patent Application Publication 20180285636 to Fei et al. teaches a system for hand tracking which utilizes a depth camera, tracks 6DOF pose information of each hand using sensors, and determines and refines 3D skeleton joints. 
	Japanese Patent Document JP 2004157850 A to Mori et al. teaches a motion detecting device that detects a position and posture of a hand, which utilizes an angular velocity sensor, an acceleration sensor, and an imaging unit.  
	The article “Deriving Motion Constraints in Finger Joints of Individualized Hand Model for Manipulation by Data Glove” by Funatomi et al. teaches a method for constructing and manipulating hand models using 6DOF constraints at joints of a hand derived from a data glove. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665